internal_revenue_service number releae date uil cc pa cbs br2 gl-131964-00 memorandum for associate area_counsel small_business self-employed attention pamela karr harrison date from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject request for forgiveness of tax_liability this constitutes our response to your request for comments on your draft memorandum regarding a taxpayer’s request for forgiveness of a future tax_liability the taxpayer which does business in wrote to the commissioner requesting that its payroll tax_liability for an upcoming six-month period be forgiven in part because an agency which handled payroll_taxes for the taxpayer between and was convicted of embezzling the funds a situation which has forced the taxpayer to struggle financially ever since the taxpayer’s letter to the commissioner was forwarded to your office and you subsequently drafted a memorandum reflecting your views on the matter we agree with the view expressed in the memorandum that the internal_revenue_code the code fails to provide the service with authority to accept the arrangement proposed by the taxpayer which would entail the service’s forgiving approximately dollar_figure of a dollar_figure liability which has not yet been incurred as the memorandum reflects the taxpayer’s proposal as currently presented does not meet the standards for an offer_in_compromise pursuant to sec_7122 if the taxpayer wishes to have the service consider an offer_in_compromise the taxpayer would need to comply with established procedures for consideration of offers the code does not authorize forgiveness of tax_liabilities prospectively on hardship grounds while the service does settle unassessed amounts by executing closing agreements pursuant to sec_7121 we do not believe that this is the type of situation in which use of a closing_agreement would be appropriate thank you for soliciting our advice on this matter if you have further questions please call
